
	

113 HR 2765 IH: Save Our Seasons Act of 2013
U.S. House of Representatives
2013-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2765
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2013
			Mr. Wittman (for
			 himself and Mr. Alexander) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to promote
		  the economic survival of seasonal small businesses by ensuring that the wages
		  paid to H–2B nonimmigrants are fair and reasonable.
	
	
		1.Short titleThis Act may be cited as the
			 Save Our Seasons Act of
			 2013.
		2.H–2B
			 wagesSection 214(g)(9) of the
			 Immigration and Nationality Act (8 U.S.C. 1184(g)(9)) is amended by adding at
			 the end the following:
			
				(D)Wages
					(i)In
				generalThe wages paid to
				nonimmigrants under section 101(a)(15)(H)(ii)(b) employed by an employer shall
				be the greater of—
						(I)the actual wage
				level paid by the employer to other employees with similar experience and
				qualifications for such position; or
						(II)the prevailing
				wage level for the occupational classification of the position in the
				geographic area of the employment, based on the best information available as
				of the time of filing the application.
						(ii)Best
				information availableThe term best information
				available, with respect to determining the prevailing wage for a
				position, means—
						(I)a controlling
				collective bargaining agreement or Federal contract wage, if applicable;
						(II)the wage level
				commensurate with the experience, training, and supervision required for the
				job based on Bureau of Labor Statistics data; or
						(III)if the data
				referred to in paragraph (2) is not available or the best information
				available, a legitimate, recent private survey of the wages paid for such
				positions in the metropolitan statistical
				area.
						.
		
